762 F.2d 1007
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.EBERHARD FOODS, INC., PLAINTIFF-APPELLANT,v.RETAIL STORE EMPLOYEES UNION AFL-CIO AND FOOD EMPLOYERSJOINT PENSION FUND, ET AL., DEFENDANTS-APPELLEES.
NO. 84-1542
United States Court of Appeals, Sixth Circuit.
4/24/85
ORDER

1
BEFORE:  KENNEDY and MILBURN, Circuit Judges; and GUY, District Court Judge*.


2
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and


3
The Court finding no jurisprudential purpose in form-ulating a written opinion, no abuse of discretion by the district court having been ascertained,


4
It is ORDERED that the judgment of the district court be, and it hereby is, affirmed upon the opinion of the district court.